Citation Nr: 1428679	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  10-30 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee disability as secondary to service-connected left knee and back disabilities.

2.  Entitlement to service connection for a bilateral foot disability as aggravated during service or secondary to service-connected left knee and back disabilities.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1993 to December 1996.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2014.  A transcript of the hearing is in the Veteran's file.

The issue pertaining to bilateral flat foot has been recharacterized to reflect multiple current diagnoses of the feet.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The evidence of record suggests that the Veteran's right knee disability may have been incurred as a direct result of service or as a result of his service-connected left knee and back disabilities.  Additionally, bilateral flat foot, which was noted upon entry into service, may have been aggravated during service or as a result of his service connected disabilities.  However, the evidence of record is insufficient to decide the claims.  VA medical examination is needed.



Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to diagnose any current right knee and/or foot disabilities.

The examiner is to provide an opinion as to whether there is any evidence that the Veteran's bilateral flat foot, which was noted upon entry into service, underwent worsening during active service (between January 1993 and December 1996).

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that:

(i).  Any right knee disability is caused by the Veteran's service-connected left knee and back disabilities.

(ii).  Any foot disability, other than bilateral flat foot, is caused by the Veteran's service-connected left knee and back disabilities.

(iii).  Bilateral flat foot was aggravated after service by the Veteran's service-connected left knee and back disabilities.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examiner must address the post-service, work-related injuries and must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Finally, readjudicate the appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



